IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                               November 13, 2009
                                No. 08-60745
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

RICHARD LAWRENCE ALEXIS, also known as Richard Alexis, also known as
Richard L Alexis

                                           Petitioner

v.

ERIC H. HOLDER, JR., U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A43-155-894


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
      Richard Lawrence Alexis has filed a petition for review of the Board of
Immigration Appeals’s (BIA) order denying his appeal of the immigration judge’s
determination that he is ineligible for cancellation of removal due to his status
as an aggravated felon. Alexis argues that neither of his state misdemeanor
possession of marijuana convictions was a felony under the Controlled
Substances Act (CSA), and that his recidivism was not punishable under the


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60745

CSA as an aggravated felony.       He further argues that a federal recidivist
conviction requires procedural requirements which were not followed in his case,
including an opportunity to challenge the recidivist charge.
      Although 8 U.S.C. § 1252(a)(2)(C) generally bars judicial review of a
removal order based on the alien’s commission of an aggravated felony, this
court retains jurisdiction to review constitutional claims or questions of law
raised in a petition for review. Carachuri-Rosendo v. Holder, 570 F.3d 263, 265
(5th Cir. 2009), petition for cert. filed, 78 USLW 3058 (Jul. 15, 2009) (No. 09-60).
Because Alexis argues that the BIA’s decision was incorrect as a matter of law,
this court has jurisdiction to review his claim. See id. Review is de novo. Id.
      In Carachuri-Rosendo, 570 F.3d at 263, this court rejected the very
arguments raised by Alexis under materially indistinguishable facts. In a letter
submitted pursuant to F ED. R. A PP. P. 28(j), Alexis takes notice of the issuance
of the mandate in Carachuri-Rosendo and he acknowledges that it “controls the
present matter.” Given the foregoing, Alexis’s petition is DENIED.




                                         2